COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §               No. 08-16-00290-CV
 Alex Hernandez,
                                                §                 Appeal from the
                   Appellant,
                                                §            County Court at Law No. 3
 v.
                                                §             of El Paso County, Texas
 US Bank Trust NA as Trustee for LSF8
 Master Participation Trust,                    §              (TC# 2016-CCV00265)

                   Appellee.                    §

                                           ORDER

       On November 21, 2016 this Court issued an order for mediation referral. The order

required the parties to make any objection to referral within ten days of the order. On November

28, 2016 Appellee timely filed an objection. The Court finds Appellee’s objection persuasive.

       Therefore the Court ORDERS this appeal to continue, the appellate timetable suspension

is lifted and the Appellant’s brief is due in this Court on or before December 28, 2016.

       IT IS SO ORDERED this 28th day of November, 2016.



                                             PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.